         Case 1:17-cv-00635-JDB Document 66-4 Filed 07/02/20 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   HE DEPU, et al


                           Plaintiffs,
   v.                                          Case No. 1:17-cv-00635-JDB

   YAHOO! INC., et al


                           Defendants.


      DEFENDANTS OATH HOLDINGS INC., RONALD BELL, AND MICHAEL
     CALLAHAN’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF THEIR
      MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

        Pursuant Federal Rule of Evidence 201, Defendants Oath Holdings, Inc., Ronald Bell,

and Michael Callahan (collectively, the “Yahoo Defendants”), request that the Court consider

and take judicial notice of Exhibits A and B to the memorandum filed in support of their Motion

to Dismiss Plaintiffs’ Second Amended Complaint (the “Motion”).

        In ruling on a motion to dismiss for failure to state a claim, the Court may consider “the

facts alleged in the complaint, documents attached thereto or incorporated therein, and matters of

which it may take judicial notice.” Stewart v. Nat’l Educ. Ass’n, 471 F.3d 169, 173 (D.C. Cir.

2006). Rule 201 authorizes a court to take judicial notice of facts that are “capable of accurate

and ready determination by resort to sources whose accuracy cannot reasonably be questioned.”

Fed. R. Evid. 201. Pursuant to these authorities, the Yahoo Defendants request that the Court

consider documents referenced in the Second Amended Complaint, including the 2007 Wang

Settlement and the 2009 Laogai Human Rights Organization, Inc. and Yahoo! Irrevocable

Human Rights Trust document. The Yahoo Defendants’ Exhibits A and B are referenced in

Plaintiffs’ Second Amended Complaint. See, e.g., Dkt. 64 (“SAC”) ¶¶ 37-43, 63 (referencing
        Case 1:17-cv-00635-JDB Document 66-4 Filed 07/02/20 Page 2 of 3




Wang v. Yahoo settlement agreement); id. ¶ 6, 57, 60-61 (referencing 2009 amendment to Wang

settlement).

       Accordingly, the Yahoo Defendants respectfully request that the Court consider and take

judicial notice of Exhibits A and B to their Memorandum of Law in support of their Motion to

Dismiss Plaintiffs’ Second Amended Complaint.

 Dated: July 2, 2020                      Respectfully submitted,

                                          McGuireWoods LLP

                                          /s/ Brandi G. Howard
                                          Brandi G. Howard (D.C. Bar 156135)
                                          2001 K Street, NW
                                          Suite 400
                                          Washington, DC 20006
                                          Telephone: (202) 857-1700
                                          bhoward@mcguirewoods.com

                                          Brian E. Pumphrey (admitted pro hac vice)
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          Telephone: (804) 775-7745
                                          bpumphrey@mcguirewoods.com

                                          Counsel for Defendants Yahoo! Inc., Michael
                                          Callahan, and Ronald Bell




                                              2
         Case 1:17-cv-00635-JDB Document 66-4 Filed 07/02/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I caused the foregoing to be electronically filed
using the CM/ECF system, which will send notice of this filing to all counsel of record.



                                                      /s/ Brandi G. Howard
                                                      Brandi G. Howard




                                                  3
